PER CURIAM.
Both plaintiffs were hired by defendant at a monthly salary of $60 for the two. The hiring took place about October 29, 1906, and plaintiffs continued working for defendant until about the end of January, 1907. The defendant paid plaintiffs in all $120 for wages and $30 for a Christmas present, making a total of $150. There seems to be no dispute as to the claim that from January 1, 1907, plaintiffs were to receive $65 er month, which has not been paid, as the 120 paid as above stated only covered the salary from the time of hiring to the end of December. The plaintiffs, according to defendant’s contention, discharged themselves about the end of January, and Defendant’s Exhibit 2, which is dated January 21st and is written by defendant, states that defendant had deposited $150 for plaintiffs as “wages and presents up to January 1st.” In reply to this letter of defendant one of the plaintiffs wrote, on January 22d, as follows: “I regret very much to inform that * * * no decent man can work [in defendant’s place].” Plaintiffs, however, were still in defendant’s employment on January. 29th, because defendant’s secretary notified them on that day, by letter sent from New York to Virginia, where defendant’s place was, that another couple were coming to succeed plaintiffs, and that defendant would “arrange to pay the balance of wages that is coming to you” (plaintiffs). It is therefore clear that plaintiffs were in defendant’s employ up to the end of January. It seems to be established by the preponderance of proof that defendant still owes plaintiffs for their January wages, so that it was error for the court below to give judgment- for defendant. Judgment reversed, and new trial granted, with costs to appellants to abide the event.